            Case 3:17-cv-01104-VLB Document 70-6 Filed 04/01/19 Page 1 of 3
                               FACULTY OF ARTS AND SCIENCES (FAS)
                                   Departmental Case Summary


Case Type:
Non-Tenure Promotion      X     Tenure Promotion             Tenure Appointment

1. Candidate's name: Susan Byrne
2. Rank (title), Department, Term of Appointment, Effective Date(s)

Associate Professor of Spanish and Portuguese, on term for four years, effective July 1, 2013 to
June 30, 2017
3. School
Yale College, Graduate School
4. Purpose of Appointment
        This section is not about the individual. Rather, it should contain a statement of
approximately 100 words that describes the importance of the broad area of research to the
discipline, to interdisciplinary investigation, and to undergraduate and graduate curriculum that
could be accomplished or furthered by an appointment or promotion in this area.
4. Purpose of Appointment
Sixteenth- and seventeenth-century Spanish Renaissance/Golden Age literature is the core of all
fields of literature in Spanish, looking back in time to the foundation of Castilian medieval literature,
laterally to writings on the newly settled Americas, and forward to the neo-Baroque literature of
modern Latin America. It is the “hub of the wheel” of Spanish-language literature. It is necessarily
studied interdisciplinarily inasmuch as its poets’, playwrights’, and prose-writers’ interests and
competences ranged from astronomy and cosmology to jurisprudence, history, philosophy, and
theology. It is central to our graduate curriculum and, as the home of Don Quijote de la Mancha (the
one literary work in our tradition that Yale undergraduates are most likely to read), it is a mainstay
of the undergraduate curriculum, too, even if read in English.


5. Statement regarding teaching
         A 250-500 word prose assessment of the quality of the candidate's teaching based as
explicitly as possible on student evaluations, informal assessments, and enrollment patterns. We are
particularly interested in the potential and demonstrated importance of this teaching within the
department or program as well as its significance to the broader Yale College and Graduate School
curricula. Chairs may access the past three years of course evaluations online at
https://faculty.yale.edu/chairevals .
5. Statement regarding teaching

The colleagues agree that Byrne has been an effective classroom teacher at both the undergraduate
and graduate levels and she is also a program builder, working collaboratively with others and also
taking initiatives to enhance and improve the quality of our undergraduate programs.

In courses taught from Fall, 2008, through Fall, 2012, and excepting her Morse Fellowship year
(2010-11) and our standard one-course release per year of the three years she has served as Director
of Undergraduate Studies, she has taught twelve courses, nine at the undergraduate level, three in
our doctoral program.

The nine courses constituting Byrne’s undergraduate teaching record represent the full range of our

    Confidential                                                                       BYRNE003397
            Case 3:17-cv-01104-VLB Document 70-6 Filed 04/01/19 Page 2 of 3
undergraduate offerings. In addition to a course in our language program (SPAN 151 Advanced
Conversation), in the literature program she has taught the Freshman Colloquium (SPAN 060), the
survey course in Spanish literature of the medieval through Renaissance periods (SPAN 261, 3
iterations), the survey in Spanish American literature of the colonial period (SPAN 266), and two
courses on the Golden Age canon: SPAN 331, the Picaresque Novel and SPAN 329, Golden Age
Theater, the latter of which was her creation. Importantly, Byrne saw the need to “beef up” our
Spanish major with a serious course in advanced grammar and composition. She created such a
course, SPAN 250 Composition and Analysis, and enrolled ten students in its initial iteration (Fall,
2012).

Byrne’s graduate courses, SPAN 527 Love in the Literature of Medieval Spain, SPAN 528 Novels in
Renaissance Spain, and SPAN 523 The Comedia: Theory and Practice, were all her unique creations
and thus new additions to our doctoral program’s course roster. Based on the canonical works we
consider central to our Renaissance and Golden Age curriculum, the students rated the three courses
as “very helpful” with respect to their preparation for satisfying departmental requirements, that is,
the qualifying examination.

Having scrutinized her teaching evaluations for all twelve courses, we have seen them trending
upward, particularly in the thrice-iterated SPAN 261. In the narrative responses about the
effectiveness of Byrne as a professor in her undergraduate courses there were, in total, only three
students out of all nine courses who responded negatively. These came from the lowest-level courses
she taught, and the complaint of two of them was that she was a “harsh grader”.


Thanks to her efforts as DUS, Byrne created the mechanism that made possible pre-registration for
our multitudinous Spanish language program. This was a major step forward for the department,
avoiding the chaos at the beginning of every semester (particularly the Fall term) created by over-
and under-enrollments in language courses, which in turn has necessitated moving instructors
around (and in some cases, offering them overload compensation) as we had to open new sections
and close others. Linking our online Spanish placement exam and its results with the online “course
preference selections” mechanism, whereby students select sections of their preference based on
their placement exam results, followed by minor reshuffling executed by Byrne as DUS, has brought
administrative order and student satisfaction.


6. Evaluation of Scholarly Contributions
        A 250-500 word statement written by the department – not the candidate – assessing the
significance and impact of the candidate’s program of research and scholarship. This is the single
statement on research written by the department that will be provided to the divisional committee
and the JBPO to support the appointment. It should be understandable by colleagues not in the
candidate’s department or discipline.
6. Evaluation of Scholarly Contributions

In our departmental consideration of Byrne’s scholarship, the colleagues agreed that Bryne’s
research and scholarship are extremely well focused, that her archival work is solid and made
meaningful by her ability to connect it to literary texts. We note that she writes in competent, clear
Spanish as well as her native English, and that her competence in Latin is noteworthy. Her penchant
for scholarship at times seems to compete with the task of interpretation, but there is no question of
the significance of the authors and topics she has chosen to study, nor of the enthusiasm with which
the external referees have commented in detail upon her work. Her focus is significantly
interdisciplinary. We see a clear trajectory in her work that opens out onto ever larger vistas.

The Italian humanist Marsilio Ficino (1433-1499) and the Spanish literary master Miguel de

   Confidential                                                                      BYRNE003398
            Case 3:17-cv-01104-VLB Document 70-6 Filed 04/01/19 Page 3 of 3
Cervantes (1547-1616) constitute the pillars of Byrne’s scholarship to date. Her interest in these
canonical figures of the Italian Renaissance and the Spanish Golden Age, respectively, has yielded
two published monographs, the first on the intersection of literature with religion and philosophy
(hermeticism), the second, on the intersection between literature and the law.

Based on her doctoral dissertation, her first book, El Corpus Hermeticus y tres poetas españoles
(2007), examined the appropriation of Ficino’s hermetic ideas about the divine and human
transcendence in three major poets of sixteenth-century Spain: Francisco de Aldana, for whom she
makes the clearest and most convincing case, also Fray Luis de León, and, with greater difficulty,
given the range of his sources, the Spanish mystic poet San Juan de la Cruz. But the groundwork is
laid: Byrne demonstrated the resonance of Ficino’s 1471 Latin translation of the ancient Egyptian
priest Hermes Trisgmegistus’s writings in the Spanish Renaissance, suggesting the possibility of
gnostic foundations of Renaissance humanism. We agree with the referee who wrote that the book
“forces us to consider the Hermetic as an integral part of Spanish sixteenth-century thought with its
impact on poetic images and notions.”

One of her five articles published in prestigious refereed journals (2005), and one of her conference-
proceedings publications (2006) (one in English, the other in Spanish) fed directly into the Corpus
Hermeticus project.

Byrne’s other abiding interest, the reflections of legal traditions in Spanish literature, was first
manifested in a 2002 article, in which she showed how principles of jurisprudence could shed light
on the interpretation of literary texts, in this case in an episode from the twelfth-century Castilian
epic Poema de Mío Cid. The remaining two of her refereed articles (2007, 2009), one on Cervantes’s
work and law, the other on his writing and the genre of history, led into her second book, Law and
History in Cervantes’ Don Quixote (2012). In this monograph she brings to the fore two sixteenth-
century figures not previously considered in the Cervantine pantheon of sources and interlocutors.
Their ultimate significance will be determined by future scholarly readers.

Byrne’s discrete, filigree-like investigations in the Corpus monograph have led to her current and
much broader project on Ficino in Spanish literary and intellectual life of the early modern period.
This new monograph, “Ficino in Spain,” now nearing completion, has been anticipated by Byrne’s
most recent (2012) article. Given the number of canonical authors she is considering in relation to
Ficino’s work, this forthcoming project suggests, once again, her systematic work pattern, moving
from a small scale to ever broader categories of reflection.



7. Attach a copy of the candidate's current CV




   Confidential                                                                      BYRNE003399
